FILED
                           NOT FOR PUBLICATION                              OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10020

              Plaintiff - Appellee,              D.C. No. 2:03-cr-00495-PMP-RJJ-
                                                 1
  v.

FREDERICK ANDREW JONES,                          MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Philip M. Pro, Senior District Judge, Presiding

                       Argued and Submitted October 9, 2013
                             San Francisco, California

Before: D.W. NELSON, M. SMITH, and IKUTA, Circuit Judges.

       Frederick Jones appeals the district court’s judgment revoking his

supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18

U.S.C. § 3742(a)(1).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not abuse its discretion in concluding that Jones

violated a condition of his supervised release by committing a battery in violation

of Nev. Rev. Stat. § 33.018. The testimony from the victim and the probation

officer, taken in the light most favorable to the government, established by a

preponderance of the evidence that Jones’ conduct constituted a “willful and

unlawful use of force or violence upon the person of another.” Id. § 200.481(1)(a);

see also United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010). The petition

for revocation provided Jones with sufficient notice of the charge against him.

Fed. R. Crim. P. 32.1(b)(2).

      AFFIRMED.




                                          2